DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng (20200341242) hereafter Tseng.
 	Regarding claims 1 and 11, Tseng discloses in fig. 13 an optical imaging lens assembly comprising, sequentially from an object side to an image side of the optical imaging lens assembly (fig. 13) along an optical axis: a first lens (710), having a positive refractive power (par. [0178]): a second lens (720), having a refractive power (par. [0179]); a third lens (730), having a refractive power (par. [0180]); a fourth lens (740), having a refractive power; a fifth lens (750), having a refractive power, and an image-side surface of the fifth lens being a concave surface (par. [0182]). a sixth lens (760), having a refractive power: and a seventh lens (770), having a negative refractive power (par. [0184]); wherein an effective focal length f of the optical imaging lens assembly and half of a maximal field-of-view angle HFOV of the optical imaging lens assembly satisfy 5.5 mm<tan(HFOV)*f <6.5 mm (see table 13; 5.5 < tan(54.0deg)*5.10 < 6.5)(see fig. 13, par. [0177]-[0185]) and wherein a distance SAG51 along the optical axis from an intersection of an object-side surface of the fifth lens and the optical axis to an effective radius vertex of the object-side surface of the fifth lens satisfy -1 mm<SAG51<0 (fig. 13, see table 13).  	Regarding claim 2, Tseng discloses the optical imaging lens assembly according to claim 1, wherein a distance TTL along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly and half of a diagonal length ImgH of an effective pixel area on the imaging plane of the optical imaging lens assembly satisfy TTL-ImgH<1.5 (see table 13).  	Regarding claim 3, Tseng discloses the optical imaging lens assembly according to claim 1, wherein the effective focal length f of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly satisfy f/EPD<2 (table 11).  	Regarding claim 4, Tseng discloses the optical imaging lens assembly according to claim 1, wherein a maximum effective radius DT31 of an object-side surface of the third lens and a maximum effective radius DT71 of an object-side surface of the seventh lens satisfy 0<DT31/DT71<0.8 (table 13).  	Regarding claim 5, Tseng discloses the optical imaging lens assembly according to claim 1, wherein the effective focal length f of the optical imaging lens assembly and a combined focal length f12 of the first lens and a second lens satisfy 0.2<f/f12<1 (see table 13).  	Regarding claim 6, Tseng discloses the optical imaging lens assembly according to claim 1, wherein a radius of curvature R9 of an object-side surface of the fifth lens and a radius of curvature R11 of an object-side surface of the sixth lens satisfy 0<R11/R9.ltoreq.0.97 (fig. 13, par. [0177]-[0185], tables 13 and 14).  	Regarding claim 7, Tseng discloses the optical imaging lens assembly according to claim 1, wherein the effective focal length f of the optical imaging lens assembly, a radius of curvature R1 of an object-side surface of the first lens and a radius of curvature R4 of an image-side surface of the second lens satisfy 0.21<(R1+R4)/f<1.4 (see tables 13 and 14).  	Regarding claim 8, Tseng discloses the optical imaging lens assembly according to claim 1, wherein an effective focal length f1 of the first lens and an effective focal length f2 of the second lens satisfy 0<|f1/f2|<0.8 (see table 13).  	Regarding claim 9, Tseng discloses the optical imaging lens assembly according to claim 1, wherein a distance TTL along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly and a sum .SIGMA.CT of central thicknesses of the first lens to the seventh lens satisfy 1.6<TTL/.SIGMA.CT<2.4 (fig. 13, par. [0177]-[0185], tables 13 and 14). 	Regarding claim 10, Tseng discloses the optical imaging lens assembly according to claim 1, wherein a radius of curvature R10 of the image-side surface of the fifth lens and a radius of curvature R14 of an image-side surface of the seventh lens satisfy 0<R10/R14<2.4 (see table 13).  	Regarding claim 12, Tseng discloses the optical imaging lens assembly according to claim 11, wherein a distance TTL along the optical axis front an object-side surface of live first lens to an imaging plane of the optical imaging lens assembly and half of a diagonal length ImgH of an effective pixel area on the imaging plane of the optical imaging lens assembly satisfy TTL/ImgH<1.5 (fig. 13 and 14, see table 13).  	Regarding claim 13, Tseng discloses the optical imaging lens assembly according to claim 11, wherein an effective focal length f of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly satisfy f/EPD<2 (see table 13).  	Regarding claim 14, Tseng discloses the optical imaging lens assembly according to claim 11, wherein an air interval T45 along the optical axis between the fourth lens and the fifth lens and an air interval T56 along the optical axis between the fifth lens and the sixth lens satisfy 0.1<T56/T45.ltoreq.0.95 (see table 13).  	Regarding claim 15, Tseng discloses the optical imaging lens assembly according to claim 11, wherein a central thickness CT1 of the first lens along the optical axis, a central thickness CT2 of the second lens along the optical axis and a central thickness CT3 of the third lens along the optical axis satisfy 0<CT2/(CT1+CT3)<0.6 (see table 13).  	Regarding claim 16, Tseng discloses the optical imaging lens assembly according to claim 11, wherein an effective focal length f of the optical imaging lens assembly and a combined focal length f12 of the first lens and a second lens satisfy 0.2<f/f12<1 (see table 13).  	Regarding claim 17, Tseng discloses the optical imaging lens assembly according to claim 11, wherein an effective focal length f of the optical imaging lens assembly, a radius of curvature R1 of an object-side surface of the first lens and a radius of curvature R4 of an image-side surface of live second fens satisfy 0.7<(R1+R4)/f<1.4 (see table 13).  	Regarding claim 18, Tseng discloses the optical imaging lens assembly according to claim 11, wherein an effective focal length f1 of the first lens and an effective focal length f2 of the second lens satisfy 0<|f1/f2|<0.8 (see table 13).  	Regarding claim 19, Tseng discloses the optical imaging lens assembly according to claim 11, wherein a distance TTL along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly and a sum .SIGMA.CT of central thicknesses of the first lens to the seventh lens satisfy 1.6<TTL/.SIGMA.CT<2.4 (see table 13).  	Regarding claim 20, Tseng discloses the optical imaging lens assembly according to claim 11, wherein a distance SAG72 along the optical axis from an intersection of an image-side surface of the seventh lens and the optical axis to an effective radius vertex of the image-side surface of the seventh lens satisfy -2 mm<SAG72.ltoreq.-1.06 mm (see table 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872